  Case 4:18-cv-00460-KPJ Document 21 Filed 02/18/19 Page 1 of 2 PageID #: 61



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 ERIC P. TAYLOR,
                                                    Case No. 4:18-cv-00460-KPJ
       Plaintiff,
 v.                                                 Honorable Judge Amos L. Mazzant

 TUCKER, ALBIN AND ASSOCIATES,                      Magistrate Judge Kimberly C. Priest Johnson
 LLC,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff ERIC P.

TAYLOR, and the Defendant, TUCKER, ALBIN AND ASSOCIATES, LLC, through their

respective counsel that the above-captioned action is dismissed, with prejudice, against TUCKER,

ALBIN AND ASSOCIATES, LLC, pursuant to settlement and Federal Rule of Civil Procedure 41.

Each party shall bear its own costs and attorney fees.

Dated: February 18, 2019                                 Respectfully Submitted,

ERIC P. TAYLOR                                           TUCKER, ALBIN AND ASSOCIATES,
                                                         LLC,
/s/ Nathan C. Volheim                                    /s/ Jason Lee Van Dyke (with consent)
Nathan C. Volheim                                        Jason Lee Van Dyke
Counsel for Plaintiff                                    Counsel for Defendant
Sulaiman Law Group, LTD                                  108 Durango Drive
2500 S. Highland Avenue, Suite 200                       Crossroads, TX 76227
Lombard, Illinois 60148                                  Phone: (469) 964-5346
Phone: (630) 575-8181                                    Phone: (972) 421-1830
Fax :(630) 575-8188                                      jason@vandykelawfirm.com
nvolheim@sulaimanlaw.com
 Case 4:18-cv-00460-KPJ Document 21 Filed 02/18/19 Page 2 of 2 PageID #: 62




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
